UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1996


WESTMORELAND COAL COMPANY,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; PATSY MAGGARD,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (16-0555 BLA)


Submitted: March 20, 2018                                         Decided: March 22, 2018


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Fazal A. Shere, BOWLES RICE LLP, Charleston, West Virginia, for
Petitioner. Evan B. Smith, APPALACHIAN CITIZENS’ LAW CENTER, Whitesburg,
Kentucky; Joseph Allman, ALLMAN LAW LLC, Indianapolis, Indiana, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Westmoreland Coal Company seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board.

Westmoreland Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 16-0555 BLA

(B.R.B. June 26, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DENIED




                                           2